ACCEPTED
                                                                                         02-17-00139-CR
                                                                              SECOND COURT OF APPEALS
                                                                                    FORT WORTH, TEXAS
                                                                                      12/20/2017 1:36 PM
                                                                                          DEBRA SPISAK
                                                                                                  CLERK

                        IN THE COURT OF APPEALS
                   FOR THE SECOND COURT OF APPEALS
                            DISTRICT OF TEXAS                            FILED IN
                                                                  2nd COURT OF APPEALS
                                                                    FORT WORTH, TEXAS
SAMSON MOSES BILLIOT                       §                      12/20/2017 1:36:22 PM
                                           §                          DEBRA SPISAK
                                                                           Clerk
V.                                         §                    No. 02-17-00139-CR
                                           §
STATE OF TEXAS                             §

     APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME TO FILE
                             BRIEF

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, Samson Moses Billiot, Appellant, by and through his attorney

of record, and moves this Court to allow him a thirty-day extension, until January 15,

2018, in which to file his brief on appeal. The following allegations are made in

support of this motion.

                                          I.

       The court below is the 372nd District Court of Tarrant County. The style and

number of the case is State v. Billiot, cause number 1474072D.

                                          II.

       Appellant was convicted of arson (with intent to destroy a habitation) (deadly

weapon, habitual count found true) and sentenced to forty years in prison. Appellant is

incarcerated.



                                          1
                                         III.

      Appellant’s brief is due December 22, 2017. This is Appellant’s second

request for an extension of time. The date of submission has not yet been set.

                                         IV.

      This extension is not requested for purposes of delay. During the previous

month, the undersigned attorney has been engaged in drafting the brief in State v.

Butler, cause number 1445189D which is due December 20, 2017.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court

grant this request and allow for a sixty-day extension until January 15, 2018, for

the filing of Appellant’s brief.




                                          2
                                              Respectfully submitted,


                                              /s/ Shelly K. Messerli
                                              Shelly K. Messerli
                                              State Bar No. 24051044
                                              Attorney for Appellant
                                              505 Pecan Street, Ste. 201
                                              Fort Worth, Texas 76102
                                              817-632-6364
                                              Fax: 817-877-3666
                                              shelly@messerlilaw.com

                       CERTIFICATE OF CONFERENCE

      The State does not object to the grant of this extension request.


                                              /s/Shelly K. Messerli
                                              Shelly K. Messerli


                          CERTIFICATE OF SERVICE

      A copy of this motion has been sent via electronic mail to the attorney for the

State on December 20, 2017.


                                              /s/Shelly K. Messerli
                                              Shelly K. Messerli




                                          3